Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group II (Claims 13-20) and Species A (Fig 2) in the reply filed on 12/02/2020 is acknowledged.
Claims 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/02/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 discloses: “a fire suppressing compound that is a solid and is not designed to undergo a phase change when exposed to said fire.” This is considered indefinite because independent claim 13 discloses: “a compound contained in said container… wherein said compound is a compound that is designed to undergo at least one phase change when exposed to said fire”. As such, it is unclear if the “fire suppressing compound” of claim 18 is the same as “a compound” of claim 13 or if it’s another compound altogether. For Examination purposes, Examiner will interpret the compound of claim 18 as a separate/different compound than the one of claim 13. If Applicant agrees with this interpretation, the structure should be claimed as: “a further fire suppressing compound” or “another fire suppressing compound” in claim 18. 
Claim 19 discloses “a container”. However, independent claim 13 already discloses a container. As such, this is considered double inclusion, which renders the claim indefinite because it is not clear if there are one or more than one containers. For examination purposes, Examiner will interpret the container of claim 19 as the same container of claim 13.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 13, 14, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cleary et al (U.S. 2006/0011355).
Regarding claim 13, Cleary teaches a fire suppressing system (seen in Fig 3), said fire suppressing system comprising a container (defined by 16 and 15, seen in Fig 3) and a compound (fire retardant 5) contained in said container (as seen in Figs 1-3), said container designed to at least partially degrade when exposed to a fire thereby exposing said compound to said fire (Par 0025 discloses the container 16 as being made out of cardboard, which means it will degrade when in contact with fire), wherein said compound is a compound that is designed to undergo at least one phase change when exposed to said fire (Par 0015 discloses the fire retardant 5 as being water or chemicals to mitigate fire; in the case of water, water will change from liquid to gaseous as it’s exposed to a fire and reaches its boiling point).  
Regarding claim 14, Cleary teaches the fire suppressing system of claim 13, wherein said compound is carbon dioxide, water, nitrogen, argon or other inert gases, helium, bromochlorodifluoromethane, bromotrifluoromethane, or an iron or phosphorous containing compound (the compound is disclosed as water, Par 0015-0020).  
Regarding claim 16, Cleary teaches the fire suppressing system of claim 13, wherein the container comprises cardboard or a metal containing alloy or metal with a melting point that is below 800°C (Par 0025 discloses the container 16 as being made out of cardboard).  
Regarding claim 17, Cleary teaches the fire suppressing system of claim 13, wherein the container comprises metal, paper, wood, or plastics (the container comprises pallet 15, pallets .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cleary et al (U.S. 2006/0011355) in view of Edwards et al (U.S. 2002/0017388). 
Regarding claim 15, Cleary teaches the fire suppressing system of claim 13. However, Cleary does not teach the system wherein said compound is carbon dioxide.  
Edwards teaches a fire retardant delivery system wherein shells (10) are filled with liquid carbon dioxide (11, as disclosed in Par 0011) in order to extinguish a fire as it comes in contact with it.  
Cleary and Edwards are analogous art because they both teach throw-able pellets to extinguish fires. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cleary to incorporate the teachings of Jacobsen to provide the compound with carbon dioxide in order to make use of its . 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Cleary et al (U.S. 2006/0011355) in view of Jacobsen et al (U.S. 8,783,185).
Regarding claim 18, as best understood, Cleary teaches the fire suppressing system of claim 13. However, Cleary does not teach the system wherein the fire suppressing system further comprises a fire suppressing compound that is a solid and is not designed to undergo a phase change when exposed to said fire.  
Jacobsen teaches a liquid-filled projectile wherein the liquid compound includes sand (see col 7, lines 37-43), i.e. a solid. It is understood by Applicant’s own disclosure (Specification page 8, lines 17-27) that sand does not undergo a phase change when exposed to fire.
Cleary and Jacobsen are analogous art because they both teach devices that work with liquid filled projectiles. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cleary to incorporate the teachings of Jacobsen to provide sand (a compound that does not undergo a phase change when exposed to fire) in the compound of Clearly because sand acts as a flight integrity component to increase the cohesive properties of the liquid projectile in mid-flight. Furthermore, sand can provide additional mass to increase the impact force applied to the target (see col 7, lines 37-43 of Jacobsen), which would be beneficial to a more rapid extinguishing of a wild fire. 
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cleary et al (U.S. 2006/0011355) in view of Black (U.S. 7,261,165). 
Regarding claim 19, Cleary teaches the fire suppressing system of claim 13, wherein the sides of the container are made out of cardboard and/or wood (as disclosed in Par 0025, container 16, which includes the sides is made out of cardboard). However, Clary does not teach container wherein a top and a bottom of said container comprise a metal.  
Black teaches firefighting system housed inside a housing that is placed into wild fires, which includes a top and bottom of the container (housings 12 and 14), wherein the top and bottom are made out of steel (as disclosed in col 4, line 11). 
Cleary and Black are analogous to each other because they both teach devices having container which are paced in wild fires for the treatment of such fire. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cleary to incorporate the teachings of Black to provide the top and bottom of the container with steel in order to better protect the fire suppressing compound housed inside the container, when the system is not in use. 
Furthermore, it would’ve been obvious to one of ordinary skill in the art at the time the invention was made to have the top and bottom of the container to comprise a metal, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07). Applicant has not disclosed that having a metal top and bottom for the container solves a particular problem or has any criticality. Therefore, this is considered a design choice 
Regarding claim 20, Cleary and Black teach the fire suppressing system of claim 19, wherein the metal comprises one or more members selected from the group consisting of steel, aluminum, aluminum alloys, aluminum bronze, magnesium alloys, zinc, and zinc alloys (Black discloses the metal being steel, see col 4, line 11).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-18141814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.






/JUAN C BARRERA/
Examiner, Art Unit 3752
/TUONGMINH N PHAM/             Primary Examiner, Art Unit 3752